DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102a1 as being anticipated by Kobayashi (2010/0140807).

    PNG
    media_image1.png
    389
    627
    media_image1.png
    Greyscale

As to claim 1, figure 3 [0200-0224], Kobayashi (2010/0140807) discloses:
1. A semiconductor package substrate 31 filled with resin 32, 34, the semiconductor package substrate 31 comprising: an upper circuit wiring 33 disposed on an upper surface of the resin 34, 32; a lower circuit wiring 33 disposed on a lower surface of the resin 34, 32; and a post 35 penetrating the resin 34, 32 and connecting the upper circuit wiring to the lower circuit wiring, wherein the upper circuit wiring is separate from the post 35, and at least a part of the lower circuit wiring 33 is integrally formed with the post 35.  

As to claim 2, figure 3 [0200-0224], Kobayashi (2010/0140807) discloses:
2. A semiconductor package substrate of claim 1, wherein the upper circuit wiring 33 includes a first conductive layer 33 and a second conductive layer 33 on the first conductive layer 33, and a thickness of the first conductive layer is less than a thickness of the second conductive layer.  AN artisan can select a thickness of the first conductive layer and the second conductive layer within the thickness range to equate such that the first conductive layer is less than a thickness of the second conductive layer.

As to claim 3, figure 3 [0200-0224], Kobayashi (2010/0140807) discloses:
3. A semiconductor package substrate of claim 1, wherein each of the resin includes a photosensitive resin.  

As to claim 4, figure 3 [0200-0224], Kobayashi (2010/0140807) discloses:
4. A semiconductor package substrate of claim 1, wherein the post 35 includes copper or a copper alloy.  

As to claim 5, figure 3 [0200-0224], Kobayashi (2010/0140807) discloses:
5. A semiconductor package substrate of claim 1, further comprising a circuit protection layer 42 covering at least a part of the lower circuit wiring 33.  

As to claim 6, figure 3 [0200-0224], Kobayashi (2010/0140807) discloses:
6. A semiconductor package substrate of claim 1, further comprising a plating layer or organic coating layer 42 on at least a part of the upper circuit wiring 33.  


Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7. A semiconductor package substrate of claim 1, further comprising a rough plating layer disposed between the resin and the post.  

8. A semiconductor package substrate of claim 7, wherein the rough plating layer has a surface roughness of 0.1 pm to about 0.5 pm.  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanki (2013/0048358) discloses a resin substrate.
Hashimoto (2017/0299965) discloses a resin over a substrate.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813